Citation Nr: 0639272	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-44  230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Does the appellant meet the basic eligibility requirements 
for non-service connected disability pension benefits?


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


INTRODUCTION

The appellant served on active duty from October 2, 1973 to 
November 1, 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The appellant did not perform 90 or more days of active 
military service during a period of war, nor was he 
discharged from service during a period of war because of a 
service-connected disability.

2.  The appellant was separated from service because of a 
physical disorder that existed prior to service, that was 
noted on the entrance examination, and that was not 
aggravated in service.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is not 
applicable in this case because the facts are not reasonably 
in dispute and the law is dispositive of the claim.  See 
Mason v. Principi, 16 Vet. App. 129 (2002) (VCAA not 
applicable to pension claim in which the law and not the 
evidence was dispositive).

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice- 
connected pension.

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war. 38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314.  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service. 38 
C.F.R. § 3.203 (2004); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (holding that a service department determination 
as to an individual's service shall be binding on the VA).  A 
claim by a claimant whose service department records fail to 
show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability, 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran 
meets the service requirements of that section if he served 
in active military, naval or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Evidence of record includes a copy of the appellant's Report 
of Separation From Active Duty (DD-214) showing active 
military service in the United States Army from October 2, 
1973 to November 1, 1973.  Accordingly, the appellant did not 
serve on active duty for at least 90 days during a period of 
war.

Still, a veteran with less than 90 days of service may be 
eligible for nonservice-connected disability pension if he 
was released from such service for a service-connected 
disability or at the time of separation from service had a 
service-connected disability, which would have warranted a 
discharge for disability.  The record, however, does not 
demonstrate that the appellant was discharged or released 
from service prior to the 90-day period because of a service- 
connected disability, or that he had a service- connected 
disability at the time of discharge that would have warranted 
a discharge for disability.

Rather, in the instant case, service medical records include 
a report of an August 1973 enlistment examination, which 
found residuals of a left leg burn scar.  An October 1973  
medical board proceeding noted that the claimant complained 
of pain in the area of an old left leg burn scar.  This burn 
occurred as a child and was grafted.  The graft covered 
approximately 30 percent of the pre tibial area and extended 
laterally to cover most of the lateral surface of the calf.  
The appellant reported significant pain with walking and 
running.  After reviewing the appellant's physical status the 
medical board found that he was unfit for enlistment or 
induction.  The medical board concluded that the disorder 
existed prior to induction and was not aggravated in-service.  
There is no competent medical evidence to the contrary.
 
Accordingly, the appellant's service does not meet the 
threshold requirements for eligibility for VA pension 
benefits.  Therefore, his claim for entitlement to 
nonservice-connected disability pension benefits lacks legal 
merit and his claim must be denied.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits not having been shown, the claim is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


